Citation Nr: 0906451	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  02-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active duty for training from March 1962 to 
September 1962 and active duty from December 1967 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2005 and December 2006 remands, the Board 
instructed the RO to adjudicate the issue of service 
connection for intervertebral disc syndrome (IDS) of the 
lumbar spine.  This instruction was not fulfilled; the AOJ 
did not adjudicate the claim for entitlement to service 
connection for IDS as stipulated in the May 2005 and December 
2006 Board remands.  In the January 2008 Supplemental 
Statement of the Case (SSOC) for the issue of an increased 
rating, the AOJ noted that the evidence did not show that the 
IDS onset in service or was causally related to service, to 
include as secondary to the service-connected lumbar strain.  
The SSOC did not list the IDS issue or explicitly deny 
entitlement to service connection, however.  In any event, 
regardless of the styling of the issues, an SSOC cannot serve 
to announce decisions on issues that were not previously 
adjudicated.  
38 C.F.R. § 19.31(a) (2008).  Therefore, the matter must be 
remanded once again for adjudication of service connection 
for IDS of the lumbar spine.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to insure compliance). 

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and adjudicate 
in a rating decision the issue for service 
connection for IDS.  Inform the veteran 
that a substantive appeal must be received 
within 60 days of issuance of the 
statement of the case to obtain appellate 
review.

2.  Thereafter, the AMC should 
readjudicate the appellant's claim for an 
increased rating.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


